DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, and the species of glycine (single excipient or a disclosed combination of excipients) in the reply filed on 1/29/2021 is acknowledged.
Claims 2-3, 17-20 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US2005/0201951), Vervaet (US2006/0039989) and Donovan (Therapeutic Delivery (2011) 2(10)), as evidenced by Lerner (US2008/0057129). Barr is cited on the 12/31/2020 IDS.
Barr discloses methods and compositions for the treatment and prevention of chronic obstructive pulmonary disease (COPD) or emphysema, typically smoking-induced emphysema. More specifically, the present invention relates to the treatment and prevention of COPD or emphysema by inhalation of alpha one-antitrypsin (AAT)(Abs).  
Barr teaches that the compositions administered typically comprise more than 90%-99.5% of AAT, which reads on the claimed “at least 60% AAT” [0070].
Barr discloses embodiments wherein AAT are dried by lyophilization or spray-drying and then can be used directly for dry powder inhalation [0174], reading on dry powder as claimed and instant claim 10.
Regarding claim 11: Barr teaches the dry composition to typically comprise less than about 5% residual moisture, even less than 0.4% residual moisture [0146-0147].
Barr further teaches that dry AAT compositions typically comprises a simple carbohydrate (e.g. a mono-, di- or trisaccharide).  The carbohydrate functions, among other things, as an amorphous cryoprotectant and lyoprotectant, thus facilitating room temperature storage.  Suitable carbohydrates 
In view of these teaching it would have been prima facie obvious to formulate a dry powder consisting of AAT and a simple carbohydrate, such as maltodextrin, sucrose, or mannitol, as taught as this combination is specifically contemplated by the art.
Regarding claim 4: Barr teaches the composition to be used for dry inhalation into the lungs (Barr – claim 1; [0174 and 0220]).
Regarding claims 1 and 5-6: Barr teaches that in some embodiments the AAT remains at least about 90%, even at least about 95% or more monomeric following storage conditions [0157].  Therefore, non-monomeric AAT is expected to be present in amounts of less than 10, preferably less than 5% which overlaps with the claimed amounts.
Regarding claim 13: Barr teaches a metered dose inhaler wherein the inhaler maybe prior-loaded with at least one dose of the composition [0246].
Regarding claims 7: Barr teaches when delivered as a dry powder the AAT particle size upon inhalation is usually less than 5µm MMAD (mass median aerodynamic diameter), typically the particles range from 1µm to 5µm [0196-0197].
As evidenced by Lerner, in describing the aerodynamic size distribution and/or particle size distribution of a formulation, the MMAD represents the number wherein 50% of the particles will be smaller than the MMAD and 50% of the particles will be larger [0069].
However, Barr does not teach the dry powder to consist of AAT and glycine.
Donovan teaches glycine to be a structure stabilizer used in a spray-dried powder for inhalation (pg. 1302).
Vervaet teaches a pharmaceutical compositions which can be formulated as a dry powder.  Vervaet teaches that a solution of glycine, sucrose, maltodextrin, sorbitol or trehalose can be added as a lyoprotectant to aid in the freeze-drying of the composition [0035].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of Barr with those of Vervaet.  One of skill in the 
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding claims 8-9: These claim recite the particle size distribution after storage, this is a property of the claimed powder.  As discussed above, the prior art makes obvious the structural limitations recited by the instant claims and teaches a particle size distribution of 1-5µm which overlaps with the claimed less than 10µm, therefore, as a composition and its properties are inseparable, the AAT dry powder is expected to have the recited particle size distribution after the claimed storage conditions, after evidence to the contrary.  Furthermore, The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 

Claims 1, 4-13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US2005/0201951), Vervaet (US2006/0039989) and Donovan (Therapeutic Delivery (2011) 2(10)), as evidenced by Lerner (US20080057129), as applied to claims 1 and 4-13 above, and further in view of Edwards (US2003/0150453).
As discussed above, the prior art makes obvious the limitations of claims 1 and 4-13, however, they do not teach the dry powder to have an emitted dose of at least 60%.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of Barr and Vervaet,  with those of Edwards.  One of skill in the art would have been motivated to use the inhalation device of Edwards with the dry powder of Barr as Edwards teaches that the device allows for a higher emitted dose (at least 85%) that is consistently reproducible with low standard deviation.  One of skill in the art would have a reasonable expectation of success as  Barr teaches dry powders for inhalation and Vervaet teaches inhalers suitable for dry powders.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613